 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE
 8    DAEVON MARKELL TURNER,
 9                  Plaintiff,
                                                               Case No. C19-1293RSL
10           v.
                                                               ORDER TO SHOW CAUSE
11    DR. ANDREWS, et al.,
12                  Defendants.
13

14
            On October 23, 2019, the Honorable Brian A. Tsuchida, United States Magistrate Judge,
15
     issued a Pretrial Scheduling Order in the above captioned matter. Dkt. # 16. The Scheduling
16
     Order was mailed to plaintiff, but was returned unopened on October 30, 2019, as plaintiff
17
     apparently no longer resides at the address on file with the Court. Dkt. # 18. On October 29,
18
     2019, the Honorable Brian A. Tsuchida issued a Report and Recommendation. Dkt. # 17. The
19
     Report and Recommendation was also returned unopened on November 6, 2019. Dkt. # 19.
20
            The Clerk of Court is directed to strike the Report and Recommendation from the
21
     Court’s motion calendar and to note a “Rule 41 dismissal proceeding” on the calendar for
22
     January 17, 2020. If plaintiff fails to notify the Court and opposing parties of his current
23
     address by that date, the Court will dismiss the action without prejudice for failure to prosecute
24
     under Local Civil Rule 41(b)(2).
25

26

     ORDER TO SHOW CAUSE - 1
 1             DATED this 8th day of November, 2019.
 2

 3

 4
                                        A
                                        Robert S. Lasnik
 5                                      United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     ORDER TO SHOW CAUSE - 2
